Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         12-AUG-2021
                                                         08:12 AM
                                                         Dkt. 3 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            THE ESTATE OF SUSAN ALDEGUER, Deceased.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; PROBATE NO. 1LP151000426)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner Jaynai Leinaala Aldeguer’s application for

writ of certiorari, filed on June 30, 2021, is hereby rejected.

          DATED:   Honolulu, Hawai#i, August 12, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins